Citation Nr: 1130837	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-23 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (diabetes), including as a result of exposure to herbicides.

2.  Entitlement to service connection for renal cysts, including as secondary to diabetes.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Joseph Winston, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, wife
ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Jackson, Mississippi.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a March 2011 hearing that was held at the RO.  The Veteran also testified at a hearing that was held before a decision review officer (DRO) at the RO in August 2006.  Following the hearing, the record was held open.  An additional statement from the Veteran's attorney concerning YouTube videos of the USS Blandy has been received.  At the hearing, it was indicated that any additional evidence received would be submitted with a waiver of RO review.  Thus, the Board will proceed with consideration of the appeal.

At his Board hearing, the Veteran indicated that he wanted to raise a claim for service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Veteran and his wife also testified about a right knee problem and a psychiatric disorder.  If the Veteran intends to file a claim for service connection for these conditions he should do so with specificity at the RO.  The Veteran also discussed precancerous skin lesions at his hearing; service connection for skin cancer was denied by a rating decision dated in June 2009 which was not appealed.  If the Veteran seeks to reopen this claim, he should also do so with specificity at the RO. 

The attorney on the title page was not accredited by the VA General Counsel at the time of the hearing.  He indicated that he was representing this Veteran on a one time basis and was investigating the accreditation process.


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Blandy which was in the territorial waters of Vietnam from May 12, 1968 to May 29, 1968; June 9, 1968 to June 28, 1968; July 13, 1968 to August 3, 1968; August 23, 1968 to September 7, 1968; and September 23, 1968 to October 1, 1968.

2.  The U.S.S. Blandy did not enter the inland waterways of Vietnam at any time during the Veteran's service aboard that ship.

3.  The U.S.S. Blandy did not dock to shore in Vietnam at any time during the Veteran's service aboard that ship.

4.  The Veteran did not leave the U.S.S. Blandy and go ashore in Vietnam at any time during his service aboard that ship.

5.  The Veteran was not shown to have been exposed to herbicides while serving aboard the U.S.S. Blandy or at any other time during his service.

6.  Diabetes was not shown to have been present in service or within one year of service or to have been caused or made worse by service.

7.  Renal cysts were not shown to have been present in service or caused or made worse by service. 

8.  Peripheral neuropathy of the lower extremities was not shown to have been present in service or within one year of service or to have been caused or made worse by service.  

CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Renal cysts were not incurred in or aggravated by service and are unrelated to any service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

3.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.    

In this case, the Veteran was sent a letter in October 2004, prior to either of the rating decisions that are appealed herein, which explained the parameters of VA's duty to assist the Veteran with gathering evidence in support of his claim.  The Veteran was also sent a letter in May 2005 that provided this information.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability.  In June 2006 the Veteran was sent another letter that again explained the duty to assist and what the evidence needed to show in order to establish service connection for a claimed disability.  The June 2006 letter also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran's claim was thereafter readjudicated in a statement of the case (SOC) that was dated in June 2009, thereby curing any pre-decisional notice error.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, computer printouts of articles that were submitted by the Veteran, and transcripts of the Veteran's testimony at the August 2006 and March 2011 Board hearings.  

The Veteran was not afforded a VA examination with respect to his claims for service connection for diabetes, renal cysts, and .peripheral neuropathy of the lower extremities  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to these issues because the record does not contain any competent and credible evidence that these disorders may be associated with the Veteran's military service or with a service connected disability

Service connection

The Veteran contends that he developed diabetes and peripheral neuropathy of the bilateral lower extremities because he was exposed to herbicides in service.  He contends that his diabetes caused him to develop renal cysts. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including diabetes may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den.  129 S.Ct. 1002 (2009).  

The Board notes that the Veteran's representative contended that the presumption of herbicide exposure should be extended to Navy "blue water" Veterans who served in waters off the coast of Vietnam pursuant to Haas v. Nicholson, 20 Vet. App. 251 (2006).  The Board notes that Haas v. Nicholson was overruled by Haas v. Peake, which held that VA's interpretation of its regulations regarding the presumption of herbicide exposure as requiring service within the land borders of Vietnam was permissible.  Therefore, under current law, only Veterans who actually served on land or on the inland waterways of Vietnam are entitled to the presumption of herbicide exposure.  A noted above, this does not include service in the territorial waters offshore of Vietnam.  The Board is bound by this holding.  38 U.S.C.A. § 7104.

If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases include diabetes and acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset).  38 C.F.R. § 3.309(e).  They do not include other types of peripheral neuropathy or rental cysts.  Id. 

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's service treatment records do not show complaints of, or treatment for, diabetes, renal cysts, or peripheral neuropathy.

On his claim form dated in August 2004, the Veteran contended that his diabetes onset in 1998 and that the cysts on his kidneys were diagnosed in November 2002.  The Veteran's private treatment records document treatment for diabetes since 2002.  Private treatment records document treatment for a renal cyst since December 2002.  VA treatment records reflect that the Veteran reported that his renal cyst was present since 2002 and was drained in August 2003.  VA treatment records reflect that the Veteran has diabetic neuropathy but do not show when this disorder onset.  However, private treatment records through May 2004 do not show a diagnosis of, or treatment for, any type of peripheral neuropathy.  

The service department confirmed that the Veteran served aboard the U.S.S. Blandy in 1968.  The Blandy was in the territorial waters of Vietnam from May 12, 1968 to May 29, 1968; June 9, 1968 to June 28, 1968; July 13, 1968 to August 3, 1968; August 23, 1968 to September 17, 1968; and September 23, 1968 to October 1, 1968.  The Center for Unit Records and Research (CURR) determined that the Blandy's deck logs from September and October 1968 showed that it departed Hong Kong on September 23, 1968 enroute to South Vietnam and operated off the coast conducting naval gunfire support and plane guard missions.  

The VA Compensation and Pension service maintains a Vietnam Era Navy Ship Agent Orange Exposure Development Site which has a list of ships that operated on the inland waterways of Vietnam or docked to shore.  The U.S.S. Blandy is not on this list.  

At his DRO hearing in August 2006 the Veteran testified that he did not set foot in Vietnam.  However, the U.S.S. Blandy took on supplies from Vietnam.  The Veteran believed that he was exposed to herbicides because he was exposed to these supplies.  He was unaware of any other mechanism by which he was allegedly exposed to herbicides at that time.  His wife testified that a VA physician told the Veteran that with his diabetes and his renal cyst he might have been exposed to herbicides.  However, this is not documented in the Veteran's VA treatment records.  

At his March 2011 Board hearing the Veteran testified that he served on the U.S.S. Blandy, a destroyer, in the waters offshore of Vietnam for 6 months.  The ship came within 3 to 5 miles from shore and the Veteran could see land.  The ship provided gunfire support.  The Veteran testified that he was a messenger on the ship.

The Veteran testified that the only port the ship went into in Vietnam was Da Nang harbor where it was for several hours and took on supplies.  The supply room was 20 to 25 feet away from the Veteran's berth.  He did not know if the supplies were taken there.  The Veteran testified that the ship was close to shore and he thought that the ship tied up to the dock.  However, he did not testify that he actually saw that the ship was tied up to the dock.  The Veteran did not leave the ship.  

The Veteran testified that he was diagnosed with diabetes in 1999.  The Veteran had cysts on his kidneys since 2007.  He had pains in his legs since 2004.  

The Veteran's wife, who is a registered nurse, testified that the Veteran was put on medication for diabetes in 1989.  His legs began to have a lot of swelling at that time and he had pain in his legs

The Veteran testified that he thought he was exposed to herbicides because he had read that planes spraying herbicides flew over Da Nang harbor and herbicides were "going everywhere."  He read that herbicides were sprayed over sea water and the ships made fresh water out of sea water.  He did not testify that he actually observed any planes spraying herbicides while his ship was in Da Nang harbor or at any other time.  

The Veteran submitted computer printouts of articles by the Blue Water Navy Vietnam Veterans Association.  The authors of these articles argued that VA's determination to exclude service offshore of Vietnam from the definition of service in Vietnam for the purposes of the application of the presumption of exposure to herbicides was unfair.  The authors of the articles contended that sea water was contaminated by dioxins and that fumes rose off of the contaminated water.  They contended that ships' drinking water, which was made from sea water, was contaminated.  They contended that supplies that were brought aboard ships were contaminated.  The scientific validity of these articles is not established and the conclusions therein are not recognized by the Department of Defense (DoD) or by VA.  Moreover, they deal with broad generalities about the alleged exposures of "blue water" Navy personnel to herbicides and do not establish that this Veteran was personally exposed to herbicides.   

The appellant's attorney has made reference to YouTube videos that show some smoke surrounding the Blandy.  It is asserted that this may be Agent Orange.  It is also asserted that the Blandy likely used contaminated water while in Da Nang harbor.

The Joint Records Research Center (JSSRC) has stated in a memorandum for the record that there is no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam stored, used, tested, or transported tactical herbicides.  JSSRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on aircraft that flew over Vietnam or equipment that was used in Vietnam.  

The Veteran is not entitled to the presumption of exposure to herbicides because, by his own admission, he never set foot within the land boundaries of Vietnam.  The evidence also does not show that he was factually exposed to herbicides at any time during his naval service.  Thus, the elements necessary in order to establish presumptive service connection for diabetes or peripheral neuropathy based on exposure to herbicides was not met.  Additionally, the Veteran's diabetic peripheral neuropathy is not acute or subacute peripheral neuropathy as that term is defined by regulation; it did not appear within weeks or months of exposure to an herbicide agent but rather it appeared decades after the Veteran's service.  Moreover, there is no evidence that it resolved within 2 years of onset.  Renal cysts are not one of the diseases that are subject to presumptive service connection based on exposure to herbicides. 

There is also not evidence that diabetes was present in service or within 1 year of service; the first documented diagnosis or treatment for either of these disorders was in 2002, more than 30 years after the Veteran's service.  While the Veteran's wife asserted that these disorders onset earlier, in 1989, this is at odds with what the Veteran testified to and, additionally, this is still 20 years after the Veteran's service.  There is also no competent and credible evidence that diabetes, peripheral neuropathy, or renal cysts were caused by a disease or injury that occurred during the Veteran's service.  

The Veteran alleged that his renal cysts were caused by his diabetes.  Service connection for this disorder also cannot be granted on a secondary basis because service connection for diabetes is denied herein.

The Board is aware of the contentions that smoke on the YouTube video may be Agent Orange, but there is no confirmation of this.  Some of the videos are interpreted as showing the ship providing a smoke screen.  Speculation as to the smoke is not sufficient to show exposure.  VA does not yet recognize that water may have been contaminated and that this would equate to Agent Orange exposure such as to warrant application of the presumption.  The Board is bound by the VA's interpretation of its regulations and General Counsel opinions, and there is no basis on the evidence of record to allow these claims.  See 38 U.S.C.A. § 7104.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  Accordingly, the appeal is denied.

ORDER

Service connection for diabetes is denied.

Service connection for renal cysts is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


